The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Kirk Reynolds's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.

                                                            •-&43;   , C.J.
                                    Hardesty



                                    PPanIrrangu
                                             aiiiirrrrer.


                                                                        J.
                                    Douglas




                                                                        J.




                                    Gibbons


                                                                        J.



cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Kirk Reynolds
     Perry Thompson, Admissions Office, United States Supreme Court




                                        2